TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00378-CR


Floyd Reed, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-06-904038, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on July 31, 2006.  The court reporter failed
to respond to this Court's notice that the record is overdue. 
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to tender
the reporter's record for filing no later than November 10, 2006.  See Tex. R. App. P. 37.3(a)(2). 
No further extension of time will be granted.
It is ordered October 13, 2006.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish